           Case 2:19-cv-00889-TLN-KJN Document 14 Filed 04/27/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF CALIFORNIA
 8

 9
     BRITTANY SANDOVAL and                      Case No. 2:19-cv-00889-TLN-KJN
10   CHRISTIE LANGLOIS,
11
                                                 ORDER GRANTING
                                                 STIPULATION TO CONTINUE
                         Plaintiffs,             DATES
12

13        vs.
14
     ADLER WALLACH &
15   ASSOCIATES, INC. d/b/a AWA
16   COLLECTIONS, and DOES 1-10,
     inclusive,
17

18                     Defendant.
19

20         GOOD CAUSE APPEARING, For good cause appearing in the parties’
21   stipulation, the Court agrees to continue the following dates as follows:
22         Discovery cut-off continued from 1/17/2020 to 1/18/21
23         Expert disclosure continued from 3/17/2020 to 3/17/21
24         Rebuttal disclosure continued from 4/16/20 to 4/16/21
25         The right to designate a supplemental expert for rebuttal purposes only shall
26   apply to a party who has not previously disclosed an expert witness on the date set
27   for expert disclosure by this Order.
28         If the parties choose not to file dispositive motions, the deadline to file

                                            1
                                                                               ORDER GRANTING
                                                                  STIPULATIONTO CONTINUE DATES
                                                                                     2:19-cv-00889
           Case 2:19-cv-00889-TLN-KJN Document 14 Filed 04/27/20 Page 2 of 2



 1   statement saying so is continued from 5/5/2020 to 5/5/21
 2         Otherwise deadline for dispositive motions is continued from July 15, 2020
 3   to July 15, 2021.
 4

 5
     IT IS SO ORDERED.
 6

 7
     Dated: April 24, 2020
 8                                                Troy L. Nunley
 9
                                                  United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          2
                                                                             ORDER GRANTING
                                                                STIPULATIONTO CONTINUE DATES
                                                                                   2:19-cv-00889
